Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-16 and 20-21 are rejected under 35 U.S.C. 102(a1) as being anticipated by Guo (CN 105924703).
Patentees discloses a vulcanized rubber composition containing Kevlar fiber of 3-5 mm and having a range of diameters of 18-25 microns such as would contain a portion of Kevlar fibers in applicants’ range. While admittedly a portion of the fibers have diameters outside of applicants’ range, applicants claims do not exclude fibers with diameters of greater than 21 microns. Note paragraphs 32-35 and paragraph 38 for vulcanization of a blend of fibers and rubbers. Regarding claim 16, due to the similarity of applicants and patents materials, identical characteristics are assumed inherent. Note in this regard paragraph 38 where zinc oxide and “accelerator” is used, and note that zinc oxide is also used in applicants specification example 1 reading on applicants co crosslinking agent of claim 20 and note published paragraph 9 of applicants specification where chloroprene rubber may be used in applicants process as in the process of the patent. Note paragraph 28 of the patent disclosing that the raw materials of the examples are commercially available.


Claim(s) 15, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama et al. (US 2016/0040749) as evidenced by Fernando et al. (20160262469).
Table 1 of Kageyama discloses curable compositions for power belts (abstract) and various paraaramids (see paragraphs 85-87 for a description of the materials used in Table 1 and that the aramids are all short fibers of 3 mm length and 12-micron diameters, outside of applicants range of 14.9-21.0 microns as correctly set out by applicants in their declaration and remarks of 7-26-22).While the examples of the reference do not passes fibers of applicants length, note paragraph 34 for use of fibers of 1.5-5 dtex. Note that Table 1 uses other short fibers besides Kevlar such as  PBO aramid as in claim 17. While the reference doesn’t particularly point to the specific combination of the claimed features including use of Kevlar and applicants specific fiber dimensions, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claim 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama et al. (US 2016/0040749) as evidenced by Fernando et al. (20160262469) both cited and for the reasons set out above.
Note paragraph 44 of Kageyama where EPDM may be used as in claim 18. Note paragraph 54 for cocroslinking agents as in claim 20. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claims 15, 17, 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (US 20200024429). 
.

The reference discloses crosslinked rubber compositions containing para aramid short fibers such as Kevlar fibers or co-poly-(paraphenylene/3,4'-oxidiphenylene terephthalamide) having length of 0.5-20  mm and diameter of 2-20 microns at paragraph and note that applicants admeit that applicnts fiber diamters correspons to 14.9-21 microns in applicants declaration and remars of 7-26-22. Note that Kevlar and co-poly-(paraphenylene/3,4'-oxidiphenylene terephthalamide) are both para aramids and therefore expected to have similar densities although the density of co-poly-(paraphenylene/3,4'-oxidiphenylene terephthalamide) may be a bit less than Kevlar as co-poly-(paraphenylene/3,4'-oxidiphenylene terephthalamide) is copolymeric and expected to have lower crystallinity leading to lower density. With regard to claim 16 it is assumed that applicants’ characteristics are inherent in the reference product due to the fact that applicants’ components and that of the reference are identical. Note peroxide crosslinking agents at paragraph 60 as in claim 19 and note crosslinking promoters at paragraph 65 as in the co crosslinking agent of claim 20. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.





Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kageyama et al. (US 2016/0040749) in view of Nonaka et al. (US 20160208890).
Applicants may not agree that their filament fineness characteristic is inherent in the primary reference. However, note Nonakas’ abstract disclosing applicants characteristic for use in power belts. Note paragraph 200 where such a characteristic is responsible for improved flex fatigue. Conferral of applicants’ characteristic on the primary references composition would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing in order to confer improved flex fatigue absent any showing of surprising or unexpected results.
Yang et al., cited of interest discloses spinning processes fo polyamide fibers including aramide fibers (column , lines 20-25.wherein fibers having a denier of 0.56-3.33 denier are produced (column 2, lines 45-52). Leimer, US 20190144708, cited of interest discloses that Kevlar fibers having 17 micron diameter are available from Goodfellow at paragraph 278.
The Declaration under 37 CFR 1.132 filed 7-26-22 is insufficient to overcome the rejection of claims 15-21 based upon Kageyama or Nakashima as set forth in the last Office action because:  as set out in MPEP 716.02(e), unexpected results must be with the closest prior art, in the present case Gu who uses fibers of the same diameter as applicant.  Also, Gu uses different rubbers and other materials than in applicants Declaration. Furhtermore, unexpected results are immaterial to anticipation. Applicants argue in item 6 that only fibers of 12 micron diameter are commercially available and use of larger fibers is not enabled. However, note the references newly cited of interest as well as Gu disclosing that fibers of larger diameter are commercially available or alternatively as set out in Yang, can be produced.
Applicant's arguments filed 7-26-22 have been fully considered but they are not persuasive. Applicants arguments regarding unexpected results and enablement are discussed in the response to applicants declaration and are not repeated here. Regarding applicants argument that the diameter range of the prior art is very broad, Kageyamas most preferred range of fiber diameters is 10-35 microns is not overly broad with regard to applicants range.


Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
8-8-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765